Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-17 are pending.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the trailing edge".  There is insufficient antecedent basis for this limitation in the claim.
Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: conveyance detection unit configured to detect, operation unit configured to enter an instruction - in claim(s) 5, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-8, 11 is/ are rejected under U.S.C. 103 as being unpatentable over Koshida (US 2014/ 0147183) in view of Asaoka et al. (hereinafter Asaoka, JP 2012-103405).  
For claims 1, 6: Koshida discloses an image forming apparatus, fig. 1 comprising:
an image forming unit configured to form a toner image on a recording material [0029];
a fixing unit 40, fig. 1 comprising a fixing member (left side roller, fig. 1) configured to fix the toner image to the recording material, and 
a pressure member (right side roller, fig. 1) configured to abut against the fixing member and form a first nip portion configured to nip and convey the recording material, figs. 1, 12;
a first drive unit 42 configured to rotate the fixing member through the pressure member [0052],
a conveyance portion 41 arranged downstream of the first nip portion in a conveyance direction of the recording material and configured to form a second nip portion, figs. 1, 12 configured to nip and convey the recording material [0032], 
a control unit (portion of the control board 100, [0046]) configured to execute (to change the sheet conveyance speed [0046]), during an image forming job of forming an image on the recording material, a conveyance mode of conveying the recording material so that the recording material is not looped between the first nip portion and the second nip portion prior to a predetermined timing during passing of the recording material of the first nip portion (at least until the recording material reaches the second nip portion), and conveying the recording material so that the recording material is looped toward the pressure member (right roller in the fixing unit, fig. 12b) from the predetermined timing until a trailing edge of the recording material has passed through the first nip portion and reaches the second nip portion, (claim 5 of Koshida).
Koshida is silent so as to the second nip portion being arranged at a position where a distance from the first nip portion is shorter than a length of the recording material being conveyed; a second drive unit configured to rotate the conveyance portion.
Asaoka discloses that a second nip portion 126b and 127b, fig. 7 being arranged at a position where a distance from a first nip portion 102 and 104, fig. 7 is shorter than a length of a recording material being conveyed (distance from the first nip to a nip at a roller 152, 154 is shorter than a length of the recording material, which would include all sizes of the recording material including smallest size that can be conveyed, thus, it is also shorter than to the second nip, fig. 7; “the distance…set to be shorter than the total length in the conveyance direction of the recording paper P”, page 15, para 5)
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to have the second nip portion arranged at the position where the distance from the first nip portion is shorter (longer/ equal) than the length of the recording material being conveyed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Asaoka discloses that a second drive unit configured to rotate a conveyance portion 126, (page 13, para 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Koshida, so as to have the second drive unit rotate the conveyance portion, as taught by Asaoka, in order control shape of the conveyed recording medium to optimize print quality.

For claim 5: Koshida discloses that the image forming unit comprises
a transfer member configured to form a transfer nip portion in which the toner image formed on the image forming unit is transferred to the recording material [0032], figs. 1, 3A and
a conveyance defection unit 112 provided downstream of the transfer nip portion 62 and upstream of the first nip portion 40 in the conveyance direction, the conveyance detection unit, fig. 3A configured to detect passing through the transfer nip portion of the recording material (“sensor 112 serving as a sheet detection sensor”, [0043]) which would include a trailing edge of the recording material.

For claim 7: Koshida discloses that the second nip portion is disposed adjacent to the first nip portion in the conveying direction, fig. 12,

For claim 8: Koshida discloses the mage forming apparatus according to claim 1.
Koshida is silent so as to having an auxiliary rotary portion provided between the first nip portion and the second nip portion in the conveyances direction and configured to nip and convey the recording material.
Asaoka discloses an auxiliary rotary portion 126A provided between a first nip portion 100 and the second nip portion 126B in the conveyances direction and configured to nip and convey the recording material, fig. 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Koshida, so as to have the auxiliary rotary portion provided between the first nip portion and the second nip portion, as taught by Asaoka, in order control shape of the conveyed recording medium to optimize print quality.

For claim 11: Koshida discloses an operation unit (control unit) configured to select whether to execute the conveyance mode (to change speed of the motor),
wherein the control unit is configured to execute the conveyance mode in a case where execution of the conveyance mode is selected by the operation unit (based on data from sensor [0047]).

Claim(s) 12-16 is/ are rejected under U.S.C. 103 as being unpatentable over Koshida in view of Asaoka and further in view of JP 3738946, (hereinafter 946).  
For claim 12: Koshida discloses the mage forming apparatus according to claim 1.
Koshida discloses that during an image forming job, the control unit is configured to automatically execute the conveyance mode based on a detection result (see at least claim 5 of Koshida).
Koshida is silent so as to the mage forming apparatus further comprising a humidity detection unit configured to detect humidity, and that the control unit is configured to automatically execute the conveyance mode based on a detection result of the humidity detection unit.
946 discloses that during an image forming job, conveyance (loop forming) mode is automatically executed, based on a detection result of the humidity value (moisture content) [0029-0030], figs. 6-7. It is considered that a humidity detection unit is included in the device in order to obtain humidity value.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Koshida and Asaoka, so as to execute the conveyance mode based on humidity, as taught by 946, in order to adjust curl correction effect, thus, optimizing print quality [0029].

For claims 13-14: Koshida and Asaoka disclose the mage forming apparatus according to claim 1. Koshida and Asaoka disclose that the control unit is configured to acquire information during the image forming job and automatically execute the conveyance mode based on the information (see above).
Koshida and Asaoka are silent so as to an information acquired is related to the recording material and the conveyance mode is executed based on the information related to the recording material.
946 disclose that a conveyance mode is executed based on acquired information related to the recording material (thickness/ grammage, when grammage is greater than a predetermined value (at least when grammage is greater than zero), [0029, figs.6-7]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Koshida and Asaoka, so as to execute the conveyance mode based on acquired information related to the recording material, when grammage is greater than a predetermined value, as taught by 946, in order to adjust curl correction effect, thus, optimizing print quality [0029].

For claim 15: Koshida discloses that during the image forming job, the control unit is configured to execute a different conveyance mode of conveying the recording material so that the recording material is not looped (Koshida discloses that loop amount is controlled (more/ less) [0047], therefore, it is considered that the control unit is capable of producing no loop mode) between the first nip portion and the second nip portion [0047]. In addition, Examiner takes official notice that conveyance modes where the recording material is transported with different amount of loop as well as without loop are well known in the art, e.g. 946 discloses different conveyance modes (0 through 5, see figs. 6-7 of 946).

For claim 16: Koshida discloses an operation unit (control unit) configured to enter an instruction of setting a mode (some instruction is entered based on based on data from sensor [0047]) to be executed by the control unit (some portion of the control unit) among a plurality of modes including the conveyance mode (particular conveyance speed) and the different conveyance mode (different conveyance speeds) [0047].

Claim(s) 17 is/ are rejected under U.S.C. 103 as being unpatentable over Koshida in view of Asaoka and further in view of Fukuhara et al. (JP 10-221983 disclosed in IDS, hereinafter Fukuhara).  
For claim 17: Koshida and Asaoka disclose the mage forming apparatus according to claim 1. 
Koshida and Asaoka are silent so as to the fixing member is a film, wherein the image forming apparatus further comprises a planar heater configured to heat the film, and wherein the planar heater is configured to press the pressure member via the film to form the first nip portion.
Fukuhara discloses that a fixing member is a film, wherein an image forming apparatus further comprises a planar heater configured to heat the film, and wherein the planar heater is configured to press the pressure member via the film to form the first nip portion, figs. 2-3, 6-7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Koshida and Asaoka, so as to have the fixing member that is the film, wherein the image forming apparatus comprises the planar heater configured to heat the film, and wherein the planar heater is configured to press the pressure member via the film to form the first nip portion, as taught by Fukuhara, since the Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 2-4, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852